Case 3:21-cv-00463-HEH-EWH Document 15 Filed 09/01/21 Page 1 of 2 PagelD# 24

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MICHAEL D. GREEN, )
Plaintiff,
V. ) Civil Action No. 3:21CV463—HEH
N.C.C. MEDICAL DIRECTOR, et al., 5
Defendants.
MEMORANDUM OPINION

(Dismissing Action Without Prejudice)

By Memorandum Order entered on July 29, 2021, the Court conditionally docketed
Plaintiff's action. At that time, the Court directed Plaintiff to complete an affidavit in
support of his request to proceed in forma pauperis. The pertinent statute provides:

In no event shall a prisoner bring a civil action [in forma pauperis] if the

prisoner has, on 3 or more prior occasions, while incarcerated or detained in

any facility, brought an action or appeal in a court of the United States that

was dismissed on the grounds that it is frivolous, malicious, or fails to state

a claim upon which relief may be granted, unless the prisoner is under

imminent danger of serious physical injury.

28 U.S.C. § 1915(g). Accordingly, the in forma pauperis affidavit required Plaintiff to
list all of his “prior cases that were dismissed as frivolous, malicious, or failed to state a
claim upon which relief could be granted, i.e., pursuant to Fed. R. Civ. P. 12(b)(6).”
(ECF No. 13, at 2 (punctuation corrected).) Plaintiff responded that he did not have any
such cases. (/d.) Such response was faise. In May and June of 2021, Plaintiff had three

cases that were dismissed as frivolous and/or for failing to state a claim. See Green v.

Towery, Nos. 7:21-CV—00341, 7:21-CV-00342, 2021 WL 2292806, at *1 (W.D. Va.
Case 3:21-cv-00463-HEH-EWH Document 15 Filed 09/01/21 Page 2 of 2 PagelD# 25

June 4, 2021); Green v. Salmon, No. 7:21-CV-00171, 2021 WL 2284662, at *2
(W.D. Va. May 27, 2021).

Providing false information to the court is, in-and-of itself, a valid ground for
dismissing a complaint. See Redmon v. Lake Cnty. Sheriff's Off, 414 F. App’x 221, 226
(11th Cir. 2011) (concluding prisoner’s failure to disclose previous lawsuit constituted
abuse of judicial process warranting sanction of dismissal of his pro se § 1983 action);
see also Hood v. Tompkins, 197 F. App’x 818, 819 (11th Cir. 2006) (upholding dismissal
based on abuse of judicial process for failing to disclose prior litigation and holding that
“the district court was correct to conclude that to allow [plaintiff] to then acknowledge
what he should have disclosed earlier would serve to overlook his abuse of the judicial
process.”) Accordingly, the action will be dismissed without prejudice.

An appropriate Order shall accompany this Memorandum Opinion.

MO /s/

HENRY E. HUDSON
Date: S. pt. J, 202) SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
